        Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                                      for the
                           DISTRICT OF NEW HAMPSHIRE


CAROLINE CASEY and MAGGIE
FLAHERTY

        Plaintiffs,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.

                                            Consolidated Case No.: 1:19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC
PARTY, By Raymond Buckley, Chair

        Plaintiff,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.



                      SECOND JOINT PROPOSED DISCOVERY PLAN




                                    Page 1 of 10
          Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 2 of 10



DATE/PLACE OF CONFERENCE: The parties have conferred through email and telephone

in advance of the pretrial conference to be held on August 13, 2019, then subsequently

communicated by telephone and letter through August 23, 2019.

COUNSEL PRESENT/REPRESENTING:

Individual Plaintiffs:

Gilles R. Bissonnette, NH Bar No. 265393
Henry R. Klementowicz, NH Bar No. 21177
American Civil Liberties Union of NH
18 Low Avenue
Concord, NH 03301
Tel: (603) 224-5591

Julie Ebenstein
Dale Ho
American Civil Liberties Union
125 Broad Street, 18th Floor
New York, NY 10004
(212) 549-2500


New Hampshire Democratic Party:

William E. Christie
NH Bar # 11255
S. Amy Spencer
NH Bar # 266617
James J. Armillay, Jr.
NH Bar # 271651
Shaheen & Gordon, P.A.
107 Storrs Street
P.O. Box 2703
Concord, NH 03302-2703
(603) 225-7262

Defendants:

Seth M. Zoracki, Bar No. 267887
Assistant Attorney General
Anthony J. Galdieri, Bar No. 18594


                                          Page 2 of 10
          Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 3 of 10



Senior Assistant Attorney General
Samuel R. V. Garland, Bar No. 266273
Attorney
New Hampshire Department of Justice
33 Capitol Street
Concord, NH 03301
(603) 271-3650


THEORY OF LIABILITY:

       2018 House Bill 1264 (“HB 1264”) changed the definition of resident and residency to

require all registered voters to domesticate their driver’s licenses and car registrations in New

Hampshire. Previously, only those who intended to remain in New Hampshire indefinitely were

required to do so. This change is unconstitutional under the Anderson-Burdick framework, the

Twenty-Sixth Amendment, and the Twenty-Fourth Amendment.

THEORY OF DEFENSE:

       Plaintiffs Casey and Flaherty lack standing to bring this action. All Plaintiffs lack

standing to bring this action against the New Hampshire Secretary of State. The claims against

the New Hampshire Secretary of State are barred by the Eleventh Amendment because the

complaint seeks no prospective injunctive relief that is attainable against him.

       HB 1264 has no effect on New Hampshire elections and does not implicate the right to

vote in a way that triggers the protections of the United States Constitution.

       HB 1264 does not violate the First and Fourteenth Amendments because it does not

burden the right to vote and it is supported by New Hampshire’s compelling interest in insuring

that voters are full members of the electoral community.

       HB 1264 does not violate the Twenty Sixth Amendment because it does not deny or

abridge any citizen’s right to vote on account of age.

       HB 1264 does not violate the Twenty Fourth Amendment because it does not constitute a

                                            Page 3 of 10
            Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 4 of 10



poll tax.

DAMAGES:

        Plaintiffs seek declaratory and injunctive relief.

DEMAND:        N/A

OFFER:         N/A

JURISDICTIONAL QUESTIONS:

        Whether Plaintiffs Casey and Flaherty lack standing to bring this action. Whether all

Plaintiffs lack standing to bring this action against the New Hampshire Secretary of State.

Whether the claims against the New Hampshire Secretary of State are barred by the Eleventh

Amendment because the complaint seeks no prospective injunctive relief that is attainable

against him.

QUESTIONS OF LAW:

        Whether Plaintiffs Casey and Flaherty lack standing to bring this action. Whether all

Plaintiffs lack standing to bring this action against the New Hampshire Secretary of State.

Whether the claims against the New Hampshire Secretary of State are barred by the Eleventh

Amendment because the complaint seeks no prospective injunctive relief that is attainable

against him.

        Whether HB 1264 is unconstitutional under the First and Fourteenth Amendments, the

Twenty-Sixth Amendment, and/or the Twenty-Fourth Amendment.

TYPE OF TRIAL: Bench trial.




                                            Page 4 of 10
            Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 5 of 10



                                           SCHEDULE

TRACK ASSIGNMENT: Expedited.

TRIAL DATE:

The parties propose the trial period of January 6-10, 2020.          The submission of post-trial

memoranda shall be permitted and shall be submitted by January 17, 2020.

DISCLOSURE OF CLAIMS AGAINST UNNAMED PARTIES: N/A.

AMENDMENT OF PLEADINGS: October 15, 2019.

JOINDER OF ADDITIONAL PARTIES: None anticipated.

THIRD-PARTY ACTIONS: None anticipated.

MOTIONS TO DISMISS: No further motions to dismiss under Rule 12.

DATES OF DISCLOSURE OF EXPERTS AND EXPERTS’ WRITTEN REPORTS AND
SUPPLEMENTATIONS:

       Disclosure of Written Reports:

            Plaintiffs’ Expert Disclosure: October 21, 2019;
            Defendants’ Expert Disclosure: November 25, 2019;
            Plaintiffs’ Supplementation: December 2, 2019; and
            Defendants’ Supplementation: December 9, 2019.

       The Defendants’ Expert Disclosure deadline may be subject to change or alteration

depending on the nature, extent, and complexity of the analysis performed by the plaintiff’s

expert. In such an event, the parties will revisit the supplementation deadlines.

COMPLETION OF DISCOVERY:                     December 31, 2019

CHALLENGES TO EXPERT TESTIMONY: At trial. Such challenges may be presented in

advance of trial by written motion.




                                           Page 5 of 10
          Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 6 of 10



                                          DISCOVERY

DISCOVERY NEEDED:

       The parties will exchange factual background and documentation relevant to claims and

defenses of the parties.

       Parties reserve the right to object to discovery, including discovery of Electronically Stored

Information (“ESI”), to the extent that it is irrelevant, unduly burdensome or is not proportional to

the issues involved in this matter and/or the amount in controversy.

MANDATORY DISCLOSURES (Fed. R. Civ. P. 26(a)(1)):

       The parties will provide disclosures pursuant to Fed.R.Civ.P. 26(a)(1) by August 20, 2019.

INTERROGATORIES: A maximum of 25 interrogatories by each party to any other party,

including discrete subparts. For the purposes of the propounding parties only, “party” shall refer

to (1) the Individual Plaintiffs collectively, (2) New Hampshire Democratic Party, and (3) the

Defendants collectively. Responses due 30 days after service unless otherwise agreed to pursuant

to Fed. R. Civ. P. 29.

REQUESTS FOR ADMISSIONS: A maximum of 25 requests for admission by each party to

any other party, exclusive of requests to admit the authenticity of documents which shall be

unlimited. For the purposes of the propounding parties only, “party” shall refer to (1) the

Individual Plaintiffs collectively, (2) New Hampshire Democratic Party, and (3) the Defendants

collectively. Responses due 30 days after service unless otherwise agreed to pursuant to Fed. R.

Civ. P. 29.

DEPOSITIONS: A maximum of 10 depositions per side unless otherwise agreed to or ordered

by the court. Each deposition limited to a maximum of seven (7) hours unless extended by

agreement of Parties.


                                            Page 6 of 10
          Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 7 of 10



REQUESTS FOR PRODUCTION OF DOCUMENTS:

       Documents responsive to Individual Plaintiffs’ First Request for Production of Documents

Requests Numbers 10-16: September 16, 2019.

       All other responsive documents to be produced on a rolling basis by December 13, 2019.

Good faith efforts shall be made by all parties to produce substantially all of the documentation

requested prior to that deadline and to continue to meet and confer and prioritize document

production efforts to accommodate deposition scheduling.

ELECTRONIC INFORMATION DISCLOSURES (Fed. R. Civ. P. 34(b)):

       The Parties agree to preserve all evidence which is relevant to the claims and defenses in

this matter. The Parties further agree that to the extent emails or documents have been deleted due

to the good faith use of a document retention policy, including regular email deletion practices,

they will not seek sanctions based upon those deletions which predate the earlier of the party’s

reasonable anticipation of this lawsuit or the party’s actual notice of the filing of this lawsuit.

       Subject to the right to assert any applicable objections and exemptions, including but not

limited to confidentiality and privacy issues regarding student records, the Parties will respond to

any requests for relevant, nonprivileged documents maintained in electronic format to the extent

included in discovery requests. Any e-discovery search requests will be limited to no more than

ten (10) key words to be used to search ESI unless otherwise agreed upon by the Parties based

upon a specific need. Any electronic documents will be produced in a format agreed upon by the

parties based upon reasonable and specific needs and costs.

STIPULATION REGARDING CLAIMS OF PRIVILEGE/PROTECTION OF WORK
PRODUCT AND TRIAL PREPARATION MATERIALS (Fed. R Civ. P. 26(b)(5)):

       The Parties reserve the right to assert any privileges or work product protections after the

inadvertent disclosure of a document, and agree that such inadvertent disclosure shall not operate

                                             Page 7 of 10
          Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 8 of 10



as a waiver of any privilege and that each party shall have the right to request and obtain return of

such documents as set forth in Fed. R. Civ. P. 26(b)(5)(B). If any party wishes to contest such a

claim of privilege, any such material may be filed with the court only with a request that it be

sealed.

                                         OTHER ITEMS

SETTLEMENT POSSIBILITIES: The Parties do not believe settlement is likely.

JOINT STATEMENT RE: MEDIATION: The Parties do not believe mediation will be helpful.

TRIAL ESTIMATE: 5 days.

WITNESSES AND EXHIBITS: Deadlines set by final pretrial statements.

PRELIMINARY PRETRIAL CONFERENCE: Scheduled for August 13, 2019.

OTHER MATTERS: The Parties will notify the court if the New Hampshire Presidential

Primary Election is scheduled for a day other than February 11, 2020.


                                             Respectfully submitted,

                                              CAROLINE CASEY AND MAGGIE FLAHERTY,

                                             By and through their attorneys affiliated with the
                                             American Civil Liberties Union of New Hampshire
                                             Foundation and the American Civil Liberties Union
                                             Foundation,

Dated: August 23, 2019                       /s/ Henry R. Klementowicz
                                             Gilles R. Bissonnette (N.H. Bar No. 265393)
                                             Henry R. Klementowicz (N.H. Bar No. 21177)
                                             AMERICAN CIVIL LIBERTIES UNION OF NEW
                                             HAMPSHIRE FOUNDATION
                                             18 Low Avenue
                                             Concord, NH 03301
                                             Tel.: 603.224.5591
                                             gilles@aclu-nh.org
                                             henry@aclu-nh.org

                                             Julie A. Ebenstein, pro hac vice

                                            Page 8 of 10
         Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 9 of 10



                                   Dale E. Ho, pro hac vice
                                   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                   Voting Rights Project
                                   125 Broad Street, 18th Floor
                                   New York, NY 10004
                                   Tel.: 212.549.2500
                                   jebenstein@aclu.org
                                   dho@aclu.org


                                   AND

                                    Respectfully submitted,

                                    NEW HAMSPHIRE DEMOCRATIC PARTY,
                                    By Raymond Buckley, its chair

                                    By its attorney,

Dated: August 23, 2019             /s/ Henry R. Klementowicz for
                                   William E. Christie
                                   NH Bar # 11255
                                   S. Amy Spencer
                                   NH Bar # 266617
                                   James J. Armillay, Jr.
                                   NH Bar # 271651
                                   Shaheen & Gordon, P.A.
                                   107 Storrs Street
                                   P.O. Box 2703
                                   Concord, NH 03302-2703
                                   (603) 225-7262

                                   AND




                                  Page 9 of 10
        Case 1:19-cv-00149-JL Document 46 Filed 08/23/19 Page 10 of 10



                                    Respectfully submitted,

                                    WILLIAM M. GARDNER, Secretary of
                                    State of the State of New Hampshire,
                                    in his official capacity, et al.,

                                    By their attorney,

                                    Gordon J. MacDonald
                                    Attorney General

Dated: August 23, 2019             /s/ Anthony J. Galdieri
                                   Seth M. Zoracki, Bar No. 267887
                                   Assistant Attorney General
                                   Anthony J. Galdieri, Bar No. 18594
                                   Senior Assistant Attorney General
                                   Samuel R. V. Garland, Bar No. 266273
                                   Attorney
                                   New Hampshire Department of Justice
                                    33 Capitol Street
                                    Concord, NH 03301
                                    (603) 271-3650
                                    seth.zoracki@doj.nh.gov




                                 Page 10 of 10
